Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR October 4, 2012 Securities and Exchange Commission treet NE Washington, D.C.20549 Re:Post-Effective Amendment No. 3 to the Registration Statement on Form N-4 for Lincoln Life Variable Annuity Account N The Lincoln National Life Insurance Company (File No. 333-174367) Commissioners: On behalf of The Lincoln National Life Insurance Company (the “Company”) and Lincoln Life Variable Annuity Account N (the “Account”), we are transmitting for filing under Rule 485(b) of the Securities Act of 1933 (the “1933 Act”) Post-Effective Amendment No. 3 to the Account’s Registration Statement on Form N-4 under the 1933 Act and Amendment No. 322 to the Registration Statement under the Investment Company Act of 1940 (the “Amendment”). The Amendment is being filed to adjust the fees, age bands and percentages under certain living benefit riders under the contract. If you have any questions or comments on the Amendment, please contact me at (860) 466-1222. Sincerely, Scott C. Durocher Counsel
